Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of the Claims
Claims 1, 28, 44, 46-47, 49, 52-53, 59-61, 66-68, 72, 80-81, 83, 89, 98-99, 106-107, 164, 170, 172 are currently pending and subject to a restriction and/or election.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
The inventions are independent or distinct, each from the other because:

Group I, claim 1, drawn to an in vitro cell cluster comprising at least one non-native pancreatic β cell that exhibits an in vitro glucose-stimulated insulin secretion response when exposed to a glucose challenge, wherein the cell cluster is an unsorted cell cluster, and wherein the cell cluster comprises:(a) at least about 35% cells that express NKX6.1 and C-peptide; (b) at least about 70% cells that express chromogranin A; (c) at most about 2% cells that express SOX2; and/or (d) at most about 10% cells that express SOX9, as measured by flow cytometry, classified in C12N 5/0676.
Group II, claim 28, drawn to a composition that comprises an in vitro cell cluster suspended in a serum-free culture medium, wherein the in vitro cell cluster comprises: , classified in C12N 5/0676.
Group III, claims 44, 46-47, 49, 52-53, 59-61, 66-68, 72, 80-81, 83, 89, 98, drawn to a method, comprising: (a) obtaining a first cell cluster comprising at least one NKX6.1-positive and C-peptide positive cell; (b) dissociating a plurality of cells from the first cell cluster; and (c) culturing the plurality of cells from (b) in a serum-free culture medium and, thereby: (1) allowing at least a portion of the plurality of cells to form a second in vitro cell cluster, and (2) differentiating a portion of cells in the second cell cluster into non-native β cells in vitro, wherein said non-native pancreatic β cells exhibit an in vitro glucose-stimulated insulin secretion response when exposed to a glucose challenge, and wherein secretion of insulin by the non-native pancreatic β cells in response to a glucose challenge is proportional to glucose concentration in the glucose challenge, classified in C12N 5/0676.
Group IV, claim 99, drawn to a device that comprises an in vitro cell cluster or a portion thereof, wherein the in vitro the cell cluster comprises:(a) at least about 35% cells that express NKX6.1 and C-peptide; (b) at least about 70% cells that express chromogranin A; (c) at most about 2% cells that express SOX2; and (d) at most about 10% cells that express SOX9, as measured by flow cytometry, and wherein the device is configured to produce and release insulin when implanted into a subject, classified in C12N2506/22.
Group V, claims 106-107, drawn to methods of treating or preventing a disease in a subject in need thereof, the method comprising administering a cell cluster or a portion thereof to the subject, wherein the in vitro cell cluster comprises:(a) at least about 35% cells that express NKX6.1 and C-peptide; (b) at least about 70% cells that express chromogranin A; (c) at most about 2% cells that express SOX2; and (d) at most about 10% cells that express SOX9, as measured by flow cytometry, classified in C12N2506/22.
Group VI claim 164, drawn to a pharmaceutical composition that comprises an in vitro cell cluster or a portion thereof and at least one pharmaceutically acceptable excipient, wherein the in vitro cell cluster comprises:(a) at least about 35% cells that express NKX6.1 and C-peptide; (b) at least about 70% cells that express chromogranin A; (c) at most about 2% cells that express SOX2; and (d) at most about 10% cells that express SOX9, as measured by flow cytometry, classified in C12N2506/22.
Group VII, claim 170, drawn to a kit comprising (i) a cell cluster comprising at least one non-native pancreatic β cell, wherein at least about 70% of cells in the cell cluster express chromogranin A as measured by flow cytometry, and wherein the cell cluster exhibits an in vitro glucose- stimulated insulin secretion response when exposed to a glucose challenge, and (ii) a buffer, classified in C12N2506/22.
Group VIII, claim 172, drawn to A cell composition that comprises: (a) at least about 30% cells expressing PDX1 and NKX6.1; (b) at least about 20% cells expressing C-peptide and NKX6.1; (c) at least about 40% cells expressing CHGA; (d) at most about 30% cells expressing Cdx2; and (e) at most about 10% cells expressing SOX2, as , classified in C12N 5/0676.

The inventions are independent and distinct, each from the other because:

Inventions I, II, IV, VI-VIII are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. Invention I requires at least one non-native pancreatic β cell that exhibits an in vitro glucose-stimulated insulin response when exposed to a glucose challenge combined with at least about 35% cells that express NKX6.1 and C-peptide which the other inventions do not require. Invention II requires serum-free culture medium which the other inventions do not require. Invention IV requires a device which the other inventions do not require. Invention VI requires a pharmaceutically acceptable excipient which the other inventions do not require. Invention VII requires a buffer which the other inventions do not require. Invention VIII requires a reconstituted cryopreserved cell composition which the other inventions do not require.
Inventions III and V are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function and effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. Invention III requires steps for dissociating and culturing which Invention V does not require. Invention V requires steps for administration which Invention III does not require.

Inventions I, II, IV, VI-VIII and III/V are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the products as claimed can be used in materially different processes such as generating additional cell clusters, treating disease, drug testing and disease modeling.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
 	The prior art applicable to one invention would not likely be applicable to another invention and the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the grounds that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632